Citation Nr: 0022138
Decision Date: 08/21/00	Archive Date: 11/03/00

DOCKET NO. 94-415 09A              DATE 

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Philadelphia, Pennsylvania

THE ISSUES

1. Whether new and material evidence has been submitted to reopen
a claim for service connection for bursitis of the right elbow and
carpal tunnel syndrome of the right wrist.

2. Whether the veteran's claim for service connection for bursitis
of the right elbow and carpal tunnel syndrome of the right wrist is
well grounded.

2. Entitlement to service connection for bursitis of the right
elbow and carpal tunnel syndrome of the right wrist.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and a friend.

ATTORNEY FOR THE BOARD

J. Horrigan, Counsel.

INTRODUCTION

The veteran had active service from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a December 1993 rating action by the RO which
determined that new and material evidence had not been submitted to
reopen a claim for service connection for a neurological disorder
separate and distinct from the veteran's service connected
psychiatric disability, and also denied service connection for
bursitis of the right elbow. In April 1994 the veteran appeared and
gave testimony at a hearing before a hearing officer at the RO. A
transcript of this hearing is of record.

In a rating action of February 2000 the RO granted service
connection for post-traumatic occipital neuralgia, which was
assigned a 10 percent rating, effective December 2, 1993. In May
2000 the veteran appeared and gave testimony at a hearing in
Washington, D.C., before the undersigned Board member. A transcript
of this hearing is also of record. At this hearing the veteran's
representative raised the issue of entitlement to an increased
rating for the veteran's service connected psychiatric disability.
Since this issue has not been developed and certified for appeal,
it is referred to the RO for initial adjudication.

The Board notes that the RO denied service connection for a right
wrist and forearm disability in a rating decision of May 1972. The
veteran was informed of this

2 - 

decision by letter, dated in June 1972, but he did not file a
notice of disagreement with this rating action. As such, the May
1972 rating action became final. Since the disability which was the
subject of the May 1972 final rating action was essentially the
same as that which is the subject of the current claim, the issues
on appeal have been recharacterized by the Board, as listed on the
title page. For reasons made evident below, the issue of
entitlement to service connection for bursitis of the right elbow
and carpal tunnel syndrome of the right wrist will be discussed in
the remand section of this decision.

FINDINGS OF FACT

1. The RO denied service connection for a right forearm and wrist
disability in an unappealed rating action of May 1972.

2. The evidence submitted since the May 1972 unappealed rating
decision, and in conjunction with the veteran's December 1993
application to reopen his claim for service connection for bursitis
of the right elbow and carpal tunnel syndrome of the right wrist,
is new because it was not previously of record.

3. The evidence submitted since the May 1972 unappealed rating
decision is material because it must be considered in order to
fairly decide the merits of the veteran's claim for service
connection for bursitis of the right elbow and carpal tunnel
syndrome of the right wrist.

4. The veteran's reopened claim for bursitis of the right elbow and
carpal tunnel syndrome of the right wrist is plausible.

CONCLUSIONS OF LAW

1. The May 1972 rating decision denying service connection for a
right forearm and a right wrist disability is final. 38 U.S.C.A.
7105 (West 1991 & Supp. 2000); 38 C.F.R. 3.104(a), 20.302, 20.1103
(1999).

- 3 -

2. The additional evidence received subsequent to the unappealed
rating decision of May 1972 denying service connection for right
forearm and wrist disability is new and material; the veteran's
claim for service connection for right elbow bursitis and carpal
tunnel syndrome of the right wrist is reopened. 38 U.S.C.A. 5108
(West 1991 & Supp 2000); 38 C.F.R. 3.156(a) (1999).

3. The veteran's reopened claim for right elbow bursitis and carpal
tunnel syndrome of the right wrist is well grounded. 38 U.S.C.A.
5107(a) (West 1991 & Supp. 2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Factual Background.

The evidence which was of record at the time of the May 1972
ratings, decision which denied service connection for a right
forearm and a right wrist disability may be briefly summarized. The
service medical records revealed that the veteran was seen in
December 1969 with a one-month history of swelling and cramping of
the right forearm. Examination revealed that there was swelling in
the right forearm with some muscle tenderness. There was no sensory
loss, no weakness, and no vascular involvement. X-rays of the right
hand, right wrist and right forearm were negative. When seen in
January 1970, he again complained of pain and swelling in the right
forearm and wrist. A neurological examination was within normal
limits. On the veteran's December 1970 examination prior to service
discharge, no pertinent clinical findings were reported.

On a March 1972 VA medical examination, the veteran's complaints
included pain about the right wrist. Evaluation revealed no gross
deformity of the right wrist, right arm or right hand. There was
full active and passive range of motion in the right elbow, right
wrist, and right hand. X-rays of the right wrist and right forearm
showed no abnormalities.

4 -

The evidence which has been associated with the claims folder since
the May 1972 rating action which denied service connection for a
right forearm and a right wrist disability includes a VA outpatient
treatment record of November 1993 which reveals that the veteran
was treated at that time for bursitis of the "right arm".

During an RO hearing before a hearing officer in April 1994, the
veteran said that he first developed problems with his right
forearm during his service in Vietnam. He believed that the problem
was caused by carrying his weapon on his right arm for long periods
of time. He said that his right hand and fingers would frequently
become numb and that he developed swelling and weakness in the
right arm. The veteran said that he was told that he had inflamed
tendons in his arm during recent treatment at a VA facility, and a
diagnosis of bursitis was eventually rendered. He said that VA
doctors had told him that his right arm symptoms were a
continuation of the difficulties he had in Vietnam.

During a May 2000 hearing in Washington, D.C., before the
undersigned Board member, the veteran stated that he received
treatment for pain and swelling in the right arm and wrist during
service. At that time he was provided Darvon for discomfort and
told not to overuse the arm. After his return from Vietnam he
treated his right forearm symptoms with aspirin and ice packs. He
said that he went to the VA for his right forearm and right wrist
symptoms shortly after service discharge, but was only referred to
a psychiatrist. Thereafter he received treatment from his family
physician who was deceased. He began treatment at the VA for his
right forearm and right wrist disability in late 1993. At the Board
hearing the veteran submitted additional medical evidence and
waived RO review of that evidence. One document was a report from
W.C. Murphy, D.O. He stated that his clinical findings on
examination were consistent with moderate to severe right carpal
tunnel syndrome. The other document was a May 2000 statement from
Julius A. Mingroni, D.O. He reported treating the veteran for
moderate to severe right carpal tunnel syndrome and bursitis of the
right elbow and forearm. It was said that the veteran's symptoms
had been progressive since 1970, when he was carrying a rifle on a
repetitive basis. It was indicated that the veteran's symptoms had
continued to deteriorate since service.

- 5 -

II.  Legal Analysis

The United States Court of Appeals for Veterans Claims (Court) has
held that, once a denial of a claim for service connection becomes
final, it cannot be subsequently reopened unless new and material
evidence has been presented. The Board must perform a two-step
analysis when the veteran seeks to reopen a claim based on new and
material evidence. First, the Board must determine whether the
evidence is "new and material". Second, if the Board determines
that the veteran has produced new and material evidence, the claim
is reopened and the Board must evaluate the merits of the claim in
the light of all the evidence, both old and new. Manio v.
Derwinski, 1 Vet. App. 144 (1991).

New evidence is evidence that is not merely cumulative of other
evidence of record. Material evidence is that which is relevant to
the issue at hand and which, assuming its credibility, must be
considered in order to fairly decide the merits of the claim. 38
C.F.R. 3.156(a) (1999). For purposes of determining whether a claim
should be reopened, the credibility of the evidence added to the
record is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513
(1992).

Service connection may be granted for a disability resulting from
disease or injury incurred in or aggravated by wartime service. 38
U.S.C.A. 1110. Service connection may be granted for disease
diagnosed after service providing the evidence establishes that it
was incurred during service. 38 C.F.R. 3.303(d). 

The basis for the denial of service connection for a right forearm
and. a right wrist disability by the RO in the May 1972 rating
decision was, essentially, that the veteran's inservice right
forearm and wrist symptoms were acute and transitory and resolved,
without residual disability demonstrated on post service VA
examination.

The veteran gave testimony at a hearing at the RO in 1994 and at a
hearing before the undersigned Board member in 2000 to the effect
that he began having symptoms in his right elbow, forearm and wrist
during service, and that these symptoms persisted ever since. Such
evidence is new because it was not of record

- 6 - 

at the time of the 1972 rating action. Similarly, the medical
statements and clinical records reflecting recent treatment for
right elbow bursitis and carpal tunnel syndrome of the right wrist
are also new evidence since they were not of record at the time of
the 1972 rating action. Moreover, none of this evidence is
cumulative of evidence which was considered by the RO in the May
1972 rating decision. The veteran's testimony at hearings is
presumed to be true for purposes of determining whether the
veteran's claim for service connection for right elbow bursitis and
carpal tunnel syndrome in the right wrist shall be reopened. See
Justus, supra. Since this is the case, and since the recently
received medical evidence also establishes the existence of organic
pathology effecting the right elbow and the right wrist, the new
evidence is also material since it is relevant to the issue of
service connection for these disabilities and must be considered in
order to fairly decide the merits of the veteran's claim for
service connection for bursitis of the right elbow and carpal
tunnel syndrome of the right wrist. Thus, the veteran's claim for
service connection for right elbow bursitis and carpal tunnel
syndrome of the right wrist is reopened.

The next question to be decided is whether the veteran's reopened
claim for service connection for right elbow bursitis and carpal
tunnel syndrome of the right wrist.is well grounded. According to
the decision by the Court, a well grounded claim requires competent
evidence of current disability (a medical diagnosis); of incurrence
or aggravation of a disease or injury in service (lay or medical
evidence); and a nexus between the inservice injury or disease and
the current disability (medical evidence). Caluza v. Brown, 7 Vet.
App. 498, 506 (1995).

In this case, there is VA and private clinical evidence indicating
that the veteran currently has bursitis of the right elbow and
carpal tunnel syndrome of the right wrist. Thus, the first
requirement for a well grounded claim under the Court's standard in
Caluza has been met. The veteran has testified that he suffered
pain and swelling in his right elbow and right wrist during service
and this testimony is confirmed by service medical records
documenting treatment for pain and swelling in the right forearm
and wrist. Thus, the second requirement for a well grounded claim
under the Court's standard in Caluza has also been met. In
addition, the record contains a statement from a private
osteopathic physician that relates the

7 -

veteran's current bursitis of the right elbow and carpal tunnel
syndrome of the right wrist to service. Therefore, the third and
final requirement for a well grounded claim under the Court's
standard in Caluza has also been met. Accordingly, the veteran's
reopened claim for service connection for right elbow bursitis and
carpal tunnel syndrome of the right wrist is well grounded.

ORDER

New and material evidence having been submitted, the veteran's
claim for service connection for right elbow bursitis and carpal
tunnel syndrome of the right wrist is reopened.

The veteran has presented a well grounded claim for service
connection for right elbow bursitis and carpal tunnel syndrome of
the right wrist.

REMAND

Since the veteran's claim for service connection for right elbow
bursitis and carpal tunnel syndrome of the right wrist has been
reopened and found to be well grounded, the VA has a duty to assist
him in the development of this claim under the provisions of 38
U.S.C.A. 5107(a). The Board notes in this regard that the RO has
not had the opportunity to review the May 2000 statements from W.C.
Murphy, D.O. and Julius A. Mingroni, D.O. It is also apparent that
the clinical records documenting Dr. Mingroni's treatment of the
veteran's right elbow and right wrist complaints are relevant to
the claim for service connection for these disabilities and should
be obtained. Dr. Murphy's report indicates only a one time clinical
evaluation. In addition, the Board believes that the veteran should
be afforded a VA orthopedic examination to determine the etiology
of his right elbow bursitis and carpal tunnel syndrome of the right
wrist.

This case is therefore REMANDED to the RO for the following
development:

- 8 -

1. The RO should appropriately contact Julius A Mingroni, D.O., at
1439 E. Passyunk Avenue in Philadelphia, Pennsylvania 19147, and
request that he provide copies of all clinical records documenting
his treatment of the veteran's right elbow bursitis and carpal
tunnel syndrome of the right wrist. All records obtained should be
associated with the claims folder.

2. Then, the veteran should be afforded a VA orthopedic examination
to determine the etiology of his right elbow bursitis and carpal
tunnel syndrome of the right wrist. The claimsfolder must be made
available to the examiner prior to the examination so that the
pertinent clinical records can be reviewed in detail. The examining
physician should state that he has reviewed the veteran's claims
folder, including a copy of this decision, in his examination
report. All pertinent clinical findings should be reported in
detail. After clinical evaluation and a thorough review of the
clinical record, the examining physician should express a medical
opinion as to whether it is at least as likely as not that the
veteran's currently diagnosed right elbow bursitis and carpal
tunnel syndrome of the right wrist is related to the right forearm
and right wrist symptoms noted in service.

3. Then, the RO should review the veteran's claim for service
connection for right elbow bursitis and carpal tunnel syndrome of
the right wrist on the merits. If the claim remains denied, the
veteran and his representative should be provided a supplemental
statement of the case and afforded a reasonable

9 -

opportunity to respond. The case should then be returned to this
Board for further appellate consideration, if otherwise
appropriate,

No action is required of the veteran until he is so informed. The
purpose of this remand is to obtain additional clarifying clinical
evidence.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

BRUCE E. HYMAN
Member, Board of Veterans' Appeals

- 10 -



